Order entered September 14, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-00562-CV

    SILVER STAR TITLE, L.L.C., D/B/A SENDERA TITLE, Appellant

                                      V.

       MARQUIS WESTLAKE DEVELOPMENT, INC., CDAVIS
  INVESTMENTS, LTD., PINETRADA INTERESTS, LTD., WINGLAKE
   HOLDINGS, LTD., AND WESTLAKE TOWN HALL, LLC., Appellees

                   On Appeal from the 95th District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-14-11010

                                    ORDER

      We GRANT appellees’ unopposed motion for extension of time to file

motion for rehearing. The time for appellees to file a motion for rehearing is

extended to October 9, 2020.


                                           /s/   BILL WHITEHILL
                                                 JUSTICE